Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 1 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 2 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 3 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 4 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 5 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 6 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 7 of 15



                                 NEVADA
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 8 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 9 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 10 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 11 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 12 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 13 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 14 of 15
Case 18-50609-btb   Doc 451   Entered 03/22/19 12:36:11   Page 15 of 15
